Citation Nr: 0530961	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  04-19 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision in which the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) granted service connection for PTSD and 
awarded a 10 percent rating therefor, as of May 8, 2002.  The 
veteran indicated disagreement with the assignment of that 
rating.  In a February 2004 rating decision, the RO increased 
the rating for this disorder to 30 percent, again effective 
as of May 8, 2002.  The veteran expressed continued 
disagreement with the RO's actions (see AB v. Brown, 6 Vet. 
App. 35 (1993) [on claim for original or increased rating, 
claimant will generally be presumed to be seeking maximum 
benefit allowed by law and regulation and, thus, such claim 
remains in controversy where less than maximum available 
benefit is awarded] ).

In August 2004, the veteran presented testimony at a hearing 
before the undersigned Acting Veterans Law Judge, sitting at 
the RO.  The transcript of that hearing has been associated 
with the veteran's VA claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required of him.


REMAND

As noted above, the veteran is seeking entitlement to 
increased disability compensation for service-connected PTSD.  
After having carefully considered the matter, the Board finds 
that a remand is in order to ensure full and complete 
compliance with the enhanced duty to notify and duty to 
assist provisions enacted by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA).  

Here, the veteran has not been apprised, with specific regard 
to his claim for benefits for PTSD, of either his or VA's 
rights and obligations under the VCAA.  While the March 2004 
statement of the case set forth the regulations whereby the 
VCAA was implemented (38 C.F.R. § 3.159), he has not been 
provided with specific notice of the VCAA's requirements, 
particularly VA's obligation to inform the claimant which 
portion of the information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [notice requirement of 
the VCAA requires that VA must notify a claimant of any 
evidence that is necessary to substantiate the claim, as well 
as which evidence VA will attempt to obtain and which 
evidence the claimant is responsible for producing].  

Because the Board cannot rectify this deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must furnish the veteran and his 
representative a VCAA letter that 
specifically informs the veteran 
regarding what information and evidence 
is to be provided by the claimant and 
what portion is to be provided by VA.

2.  Following any other development 
deemed appropriate, VBA should 
readjudicate the issue of entitlement to 
a higher initial rating for PTSD, taking 
into consideration the additionally 
submitted evidence.  If the decision 
remains unfavorable to the veteran, a 
Supplemental Statement of the Case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided the 
SSOC, and an appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


